Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00697-CV

                 IN THE INTEREST OF V.R.S., J.S.T, and R.L.T., Children

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01769
                        Honorable John D. Gabriel Jr., Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       Appellate counsel’s motion to withdraw is DENIED.

       SIGNED February 26, 2020.


                                                _____________________________
                                                Patricia O. Alvarez, Justice